,,.,..,.,
                                                                                                       .-
        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page 1 ofl



                                            UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRJCT OF CALIFORNIA

                             United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                             V.                                       (For Offenses Committed On or After November 1, 1987)


                           Juan Carlos Toledo-Segundo                                 Case Number: 3:19-mj-23187

                                                                                     Jerem D Warr
                                                                                     Defendant's Attorney
                                                                                                                         FILED
       REGISTRATION NO. 88024298

       THE DEFENDANT:                                                                                                      AUG O8 2019
            IZI pleaded guilty to count(s) _l_o.:...f_C.:...o.:...m_p"-l--'ai_·n.:...t_ _ _ _ _ _ _ _ _ _ _i-=~~~~~::-":"w..JLC01~=--
            •   was found guilty to count(s)
                after a plea of not guilty.                                                                            - - -..·--.,.;;; I
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                             Count Number(s)
      8: 1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1
        •       The defendant has been found not guilty on count(s)
                                                                                 -------------------
        •       Count(s)
                           - ~ - - - - - - - - - - - - - - - - dismissed on the motion of the United States.
                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

  . imprisoned for a term t,'IME SERVED                                          • ---------- days
        IZI     Assessment: $10 WAIVED          IZI Fine: WAIVED
       IZI      Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the      defendant's possession at the time of arrest upon their deportation or removal.
       D        Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Thursday, August 8, 2019
                                                                                  Date of Imposition of Sentence


    Received
                     -D=us=M~~-----                                                Id~
                                                                                  HONORABLE F. A. GOSSETT III
                                                                                  UNITED STATES MAGISTRATE JUDGE


   Clerk's Office Copy                                                                                                         3:19-mj-23187
